Per Curiam,
The plaintiff was a passenger in a car of the Philadelphia *208Rapid Transit Company, that collided with another car, and his face was slightly scratched by a piece of broken glass. He lost no time and incurred no expense because of the injury. At the instance of an acquaintance he went to the office of two attorneys and instructed them to bring an action against the company. He was examined by a physician employed by the attorneys, who reported to them and to him that there was no evidence of injury. He was subsequently examined by a physician employed by the transit company at the office of the physician who had first examined him. After the second examination the plaintiff, fearing that he would lose his position in a department store in which he was employed because of having brought the action, directed his attorneys to abandon it, and they did so.
The head of the department in which he was employed discharged him because of information received when the officers of the traction company were making an investigation as to the extent of his injury. This action is against the attorneys and the acquaintance who introduced the plaintiff to them, to recover damages caused by the loss of employment.
This was the whole case.presented by the plaintiff, and all that need be said of it is that there was an entire failure to establish a cause of action, and that a verdict for the defendant was properly directed.
The judgment is affirmed.